Citation Nr: 9917356	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as anxiety, stress and mental 
problems to include character and behavior disorder.

2.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia of the right knee, currently 
evaluated as 30 percent disabling.

3.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the right knee, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A videoconference was held at the RO before 
the undersigned member of the Board sitting in Washington, 
D.C. in March 1998.  

The veteran appealed from an April 1996 rating decision that 
granted service connection for chondromalacia of the patella 
of the right knee, and assigned a 10 percent disability 
rating.  A September 1998 rating decision increased the 
disability rating for chondromalacia of the right knee to 30 
percent, and granted service connection and assigned a 
separate disability evaluation of 10 percent for degenerative 
joint disease of the right knee.  The issue of entitlement to 
a higher evaluation for the service-connected right knee 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

This appeal is before the Board from the initial assignment 
of a disability evaluation for the service-connected right 
knee disability.  The Board notes that the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a statement of the case (SOC) 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide her with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
she knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what she seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.

This case was remanded in June 1998.  The Board then referred 
to the RO matters involving the 10 percent disability 
evaluation assigned for residuals of a concussion including 
headaches and service connection for herniated nucleus 
pulposus.  A review of the claims file does not reveal that 
the RO took any action on these matters.  Accordingly, they 
are again referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current psychiatric disability, and disease or injury 
during the veteran's active service.

2.  The service-connected right knee disability is manifested 
primarily by complaints of pain; significant instability; 
excess incoordination and fatigability on use; and limitation 
of flexion to 15 degrees.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for a separate rating of 30 percent for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, Diagnostic Code 
5257 (1998).

3.  The criteria for a higher disability evaluation for 
chondromalacia patella of the right knee under Diagnostic 
Code 5260 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.71a Diagnostic Code 5260 (1998).

4. The criteria for a higher disability evaluation for 
degenerative joint disease of the right knee under Diagnostic 
Code 5003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.14, 4.71a Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran contends that she has a chronic psychiatric 
disorder that had its onset during military service.  She 
indicates that at least one event triggered her current 
psychiatric distress.  She reported at her March 1998 hearing 
and in written statements that she was involved in a knife 
fight with fellow service personnel whom she describes as 
lesbians, and that, since then, she has experienced anxiety 
and stress.  Her husband also reported that she has 
experienced depression since her service discharge.  The 
veteran's problem with presenting a well-grounded claim for 
service connection for an acquired psychiatric disorder 
arises with the third element, which is competent medical 
evidence of a nexus. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the VA 
examination report dated in August 1998 contains diagnoses 
that included anxiety disorder and depressive disorder.  
These diagnoses satisfy the requirement for the first element 
of Caluza.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records relate she received psychiatric 
treatment on several occasions with diagnoses that included 
psychoneurotic depression (March 1968), situational 
depression and barbiturate overdose (April 1968), passive 
aggressive personality (April 1968), depressive reaction and 
emotional instability (June 1968), adult adjustment disorder 
(July 1968), character and behavior disorder, specifically, 
adult adjustment reaction (September 1968).  The October 1968 
separation examination report notes the previous diagnosis of 
character and behavior disorder.  This is evidence of the 
second criterion of a well-grounded claim, as defined in 
Caluza.  

Nonetheless, the veteran's claim must fail as she does not 
meet the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service.  Although she claims that her 
psychiatric disability had its onset during service, her 
statements are not competent evidence to establish the 
etiology of her current disabilities.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

There are no medical opinions of record that link her current 
psychiatric diagnoses with any disease or injury incurred or 
aggravated during the veteran's military service.  In fact, 
the only medical opinion of record does not support her 
theory.  The report of the  August 1998 VA psychiatric 
examination contains the opinion that the veteran's signs of 
anxiety and depression were not related to "brain syndrome" 
that she had during service.  The Board assumes that this 
refers to the service-connected headaches, residual of 
concussion, which were referred to as "brain syndrome" by 
the examiner earlier in the examination report.  The examiner 
added "She does seem to be having anxiety and depression 
related to her chronic pain and her financial problems and 
difficulty relating."  Although the veteran's representative 
has suggested that this refers to the veteran's service-
connected disability, the examiner's references in the 
examination report to the veteran's "chronic pain" do not 
link it with any particular disability - neither the service-
connected headaches or knee disorders nor other disabilities 
such as disc disease.  Rather, the examiner does refer to the 
veteran's complaint of "chronic pain over her entire body".  
Consequently, the Board concludes that the examiner's 
reference to chromic pain, without specifically indicating 
that a service-connected disability is the source of the 
chronic pain, is insufficient to make the claim well-
grounded.   

The veteran's representative in the February 1999 VA Form 646 
contends that this examination report was inadequate, 
specifically pointing out that the physician should have 
delineated why the chronic pain of the veteran's service 
connected disabilities is not related to her psychiatric 
disability.  The representative also contends that the 
physician did not provide full rationale underlying his 
opinion.  However, the Board concludes that the report of 
this VA examination is adequate, in that it describes 
pertinent details, including complaints and objective 
clinical manifestations, and assessed her disability 
adequately.  While the examiner did not point out specific 
disabilities in discussing the veteran's chronic pain, it is 
clear from a reading of the report that the examiner was 
referring to her non-service connected fibromyalgia.  For 
example, the veteran only describes her whole body pain and 
neither she nor the examiner ever refer to her service 
connected disabilities.  Moreover, his conclusion that her 
psychiatric disability should not be service connected would 
support this interpretation of his opinion.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in SOC that informed the 
veteran of the reasons her claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
evidence needed to make this claim well grounded.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet.App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard. 

II.  Disability Evaluation

The veteran has presented a well-grounded claim for the 
assignment of a higher evaluation for her service-connected 
right knee disability within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  Specifically, she contends that her 
right knee disability is manifested by chronic pain, severely 
limiting her activity and thus entitling her to an increased 
rating.  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The Board also concludes that the duty to assist the claimant 
in developing the evidence under 38 U.S.C.A. § 5107(a) has 
been satisfied.  The appellant has not indicated that there 
is additional, pertinent evidence that could be obtained.  In 
this regard, the Board notes that the veteran's 
representative contended in March 1999 that the RO had 
complied with none of the Board's June 1998 remand 
instructions.  Careful review of the temporary claims folder 
associated with the veteran's claims folder indicates that 
the RO obtained the VA treatment records since 1997, 
contacted the veteran for further information concerning her 
medical treatment, scheduled the requested VA examinations, 
readjudicated the claims, and issued a supplemental SOC.  The 
Board concludes that no further action was needed to comply 
with the June 1998 remand instructions.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

A review of the service medical records relate that in June 
1968 the veteran reported a history of right patella lateral 
movement.  An X-ray revealed a small bony fragment secondary 
to an old fracture.  It was determined that she had a right 
knee sprain and a cast was applied.  Based upon inservice 
treatment and VA examination, an April 1996 rating decision 
granted service connection and assigned a 10 percent 
disability evaluation for chondromalacia of the right knee, 
effective from December 1995.  As discussed in the 
INTRODUCTION, a September 1998 rating decision assigned a 30 
percent evaluation for "chondromalacia patellae right knee" 
and granted service connection and a separate 10 percent 
disability evaluation for degenerative joint disease of the 
right knee, each effective from December 1995.  

There is no specific diagnostic code for chondromalacia.  VA 
regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  The RO assigned 
a 30 percent disability evaluation by analogy, see 38 C.F.R. 
§§ 4.20, 4.27 (1998), under Diagnostic Code 5260 for 
limitation of motion.  For limitation of motion of the leg, 
Diagnostic Code 5260 provides a 10 percent rating where 
flexion is limited to 45 degrees, 20 percent when limited to 
30 degrees, and 30 percent to 15 degrees.  Diagnostic Code 
5261 provides a 10 percent rating where extension of the leg 
is limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. Part 4, Plate II (1998).  

At the July 1998 VA examination, the range of motion of the 
right knee was reported as extension of 0 degrees and flexion 
of 15 degrees.  The RO specifically asked the examiner to 
clarify the range of motion, and a notation dated in 
September 1998 indicates that the examiner specified that the 
veteran was able to flex the right knee to 15 degrees.  This 
meets the requirement of a 30 percent rating under Diagnostic 
Code 5260.  There is no limitation of extension, so a 
separate, compensable rating is not warranted under 
Diagnostic Code 5261.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  

The service-connected right knee disability also includes 
degenerative joint disease of the right knee, rated 10 
percent disabling under Diagnostic Code 5003.  Under that 
diagnostic code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.   Under Hicks v. Brown, 8 Vet. App. 
417 (1995), the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003. 

The September 1998 rating decision that assigned the 10 
percent rating under Diagnostic Code 5003 is not at all clear 
concerning the basis for the assignment of this rating.  To 
assign a 30 percent rating for the right knee under 
Diagnostic Code 5260 for limitation of flexion and a separate 
10 percent rating for the right knee under Diagnostic Code 
5003 for limitation of motion appears to be pyramiding - that 
is, the evaluation of the same manifestation under different 
diagnostic codes - which is prohibited under 38 C.F.R. § 4.14 
(1998).  Consequently, the Board finds no basis upon which to 
assign a higher disability evaluation for degenerative joint 
disease of the right knee.

The Board will also analyze whether separate, compensable 
ratings should be assigned under any other diagnostic code 
for the right knee, that is, Diagnostic Codes 5256, 5257, 
5258, 5259, 5262, and 5263.  Not all of these diagnostic 
codes are appropriate for application in this case.  The 
veteran's right knee disability cannot be rated under 
Diagnostic Code 5256, as it does not exhibit ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  She cannot be 
rated under Diagnostic Code 5258 as her disability does not 
involve dislocated semilunar cartilage, or "locking".  A 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259, as there is no evidence of removal of the 
meniscus.  Diagnostic Code 5256, for impairment of the tibia 
and fibula, and Diagnostic Code 5263, for genu recurvatum, 
are not applicable because it is neither contended nor shown 
by the evidence of record that such manifestations are 
related to the service-connected knee disability at issue.

Diagnostic Code 5257 refers to other impairment of the knee, 
recurrent subluxation or lateral instability, and provides 
for ratings of 10, 20, and 30 percent for slight, moderate, 
and severe disability, respectively.  

In the instant case, the July 1998 examination report 
indicates that the veteran's gait was normal, but that there 
was pain and tenderness of the right knee.  The report 
indicates that there were no flare-ups; rather, the veteran 
had continuous pain.  On examination, there was no 
instability of the knee.  Nonetheless, the examiner expressed 
the opinion that additional impairment of the right knee was 
likely to be caused by pain on use including during flare-up 
and recurrent movement, and that the veteran had excess 
fatigability, instability, and incoordination.  The RO 
contacted the examiner in September 1998 for clarification, 
at which time it was reported that the veteran had 
"significant instability" in the right knee, which was the 
primary reason the veteran wore a knee brace for ambulation.  
With this clarification of the examination report, I find 
that a separate rating should be granted under Diagnostic 
Code 5257 for instability.

In addition, the Board must consider the impact of pain and 
other factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, 
that is, whether the veteran experiences any pain on motion, 
incoordination, weakened movement, excess fatigability, or 
any of the other factors articulated in 38 C.F.R. § 4.45.  
These include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); impaired ability to execute skilled movements 
smoothly; and swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  If the veteran experiences any of 
these factors, the Board is to discuss whether any of these 
factors entitle the veteran to a compensable rating under any 
of the diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1998).  The Board has considered DeLuca and 38 C.F.R. §§ 
4.10, 4.14, 4.40, 4.45, in reaching its conclusion in this 
case.  Taking into consideration the veteran's credible 
testimony regarding pain and the VA examiner's remarks 
concerning the functional loss due to pain that resulted in 
limitation of motion, excess fatigability, and instability, I 
find that this additional disability equates to severe 
disability, which would warrant the assignment of a separate 
30 percent rating under Diagnostic Code 5257.  

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported at 
the January 1996 VA examination that she was a housewife.  At 
the July 1998 VA examination she indicated that she has 
retired and had not worked since her job at Fort Polk.  A 
review of the records does not show that her unemployment 
resulted from her service-connected disability alone.  She 
reported at the July 1998 VA examination that she is unable 
to work because of the chronic pain all over her body.  The 
record does not show that her service-connected disability 
has ever been considered in connection with her retirement.  
The veteran has not produced any documents from a former 
employer implicating her service-connected disability. 

Moreover, a review of the claims file does not show that this 
service-connected disability has resulted in hospitalization.  
A review of the 1997 VA outpatient record only show that she 
specifically complained of right knee pain on one occasion in 
December 1997, otherwise her complaints revolved around her 
back and fibromyalgia.  Although she complains of a painful 
right knee with limitation of motion and instability, she is 
adequately compensated by the ratings in effect, or assigned 
by this decision.  Neither the veteran's statements nor the 
medical records indicate that her service-connected 
disability warrants the assignment of an extraschedular 
evaluation.  The Board also notes that the three separate 
compensable ratings assigned to the right knee disability 
would combine to 60 percent, see 38 C.F.R. § 4.25 (1998), and 
that a higher rating would not be possible due to the 
amputation rule, 38 C.F.R. § 4.68 (1998).



ORDER

Service connection for an acquired psychiatric disorder is 
denied.

A higher rating for chondromalacia of the right knee under 
Diagnostic Code 5260 is denied, and a higher rating for 
degenerative joint disease of the right knee under Diagnostic 
Code 5003 is denied, but a separate rating of 30 percent 
under Diagnostic Code 5257 is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

